Exhibit 10.2

 

THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the
“Agreement”) of CONVERSION LABS PR LLC (the “Company”), a limited liability
company organized pursuant to Chapter 239 (Limited Liability Companies) of the
General Corporations Act of Puerto Rico (the “Act”), is entered into and shall
be effective as of the Effective Date (as hereinafter defined), by and among the
Company and Conversion Labs, Inc., a corporation organized pursuant to the
Delaware General Corporation Law, the Company’s sole Member and Manager (the
“Member-Manager”).

 

WHEREAS, on January 20, 2016, the Company was originally organized as a Puerto
Rican limited liability company under the name of Immudyne PR LLC, and its
members entered into that certain limited liability company agreement, dated as
of April 1, 2016, as subsequently amended by that certain amended and restated
limited liability agreement entered into by its members in July 2018, (the
“Prior LLC Agreement”);

 

WHEREAS, concurrently with the execution of this Agreement, the Member-Manager
is purchasing one hundred percent (100%) of the membership interests in the
Company owned by each of Taggart International Trust and American Nutra Tech
LLC, pursuant to that certain Membership Interest Purchase Agreement, dated as
of the date hereof; and

 

WHEREAS, the Company and the Member-Manager wish to amend and restate the Prior
LLC Agreement in its entirety and the parties hereto wish to enter into an
amended and restated limited liability company agreement of the Company.

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Member-Manager and the Company
hereby restate the Prior LLC Agreement in its entirety as follows:

 

ARTICLE I. DEFINITIONS.

 

For purposes of this Agreement, unless the context clearly indicates otherwise,
the following terms shall have the following meanings:

 

1.1 Act means the General Corporations Act of Puerto Rico, including any and all
amendments thereto.

 

1.2 Additional Member means a Member, other than the Member-Manager, who has
acquired a Membership Interest in the Company.

 

1.3 Admission means the act of becoming a Member and obtaining the rights
appurtenant to a Membership Interest.

 

1.4 Agreement means this limited liability company agreement by and between the
Company and the Member-Manager, as it may from time to time be amended according
to its terms.

 

1

 

 

1.5 Capital Contribution means any Contribution or contribution of services made
by r on behalf of a Member as consideration for a Membership Interest.

 

1.6 Certificate. The Certificado De Organización of the Company as properly
adopted and amended from time to time by the Member-Manager and filed with the
Department of State.

 

1.7 Company means Conversion Labs PR LLC, a limited liability company formed
under the Act, and any successor limited liability company.

 

1.8 Company Property means any Property owned by the Company.

 

1.9 Contribution means any contribution of Property made by or on behalf of a
Member as consideration for a Membership Interest or as a contribution to the
capital of the Company.

 

1.10 Department of State means the Department of State of Puerto Rico.

 

1.11 Distribution means a transfer of Company Property to a Member on account of
a Membership Interest, regardless of whether the transfer occurs on the
liquidation of the Company, in exchange for the Member’s interest or otherwise.

 

1.12 Disposition means any sale, assignment, transfer, exchange, mortgage,
pledge, grant, hypothecation or other transfer, absolute or as security or
encumbrance (including dispositions by operation of law).

 

1.13 Effective Date shall mean April 25, 2019

 

1.14 Member-Manager has the meaning set forth in the preamble of this Agreement.

 

1.15 Membership Interest means a Member’s interest in the Company, including,
without limitation, such Member’s rights in the Company’s profits, losses and
Distributions pursuant to this Agreement and the Act, and such other rights and
privileges that the Member may enjoy by being a Member.

 

1.16 Person. A natural person, trust, estate or any incorporated or
unincorporated organization permitted to be a member of a limited liability
company under the laws of the Puerto Rico.

 

1.17 Property. Any property, real or personal, tangible or intangible (including
goodwill), including cash and any legal or equitable interest in such property,
but excluding services and promises to perform services in the future.

 

1.18 Taxing Jurisdiction. Any state, local or foreign government that collects
tax, interest or penalties, however designated, on any member’s share of the
income or gain attributable to the Company.

 

2

 

 

ARTICLE II. FORMATION

 

2.1 Organization. The Company was organized as a limited liability company
pursuant to the provisions of the Act. The Member-Manager hereby confirms that
it, as the sole member of the Company, shall also be the sole manager of the
Company.

 

2.2 Name. The name of the Company is ‘Conversion Labs PR LLC’ and all business
of the Company shall be conducted under that name or under any other name
determined by the Member-Manager, but in any case, only to the extent permitted
by applicable law.

 

1.4 Effective Date. This Agreement shall become effective upon the execution
hereof.

 

1.5 Term. The term of the Company shall be perpetual until dissolved and its
affairs wound up in accordance with the Act or this Agreement.

 

1.6 Registered Office. The office shall be at that location reflected in the
Certificate as filed in the office of the Department of State of Puerto Rico
(“Department of State”). The Member-Manager may, from time to time, change the
registered office through appropriate filings with the Department of State.

 

1.7 Principal Office. The principal office of the Company shall be located at
the Caribe Plaza Building, Suite 802, 53 Palmeras Street, San Juan, PR 00901.
The Member-Manager, may, from time to time, change the principal office and make
appropriate filings with the Department of State to reflect that fact.

 

ARTICLE III. NATURE OF BUSINESS

 

This Company is formed to engage in any lawful act, business or activity for
which the Company may be formed under the laws of Puerto Tico.

 

ARTICLE IV. ACCOUNTING AND RECORDS

 

The Member-Manager shall maintain the records required by the provisions of the
Act at the Principal Office.

 

ARTICLE V. NAME AND ADDRESS OF MEMBER

 

The name and address of the Member-Manager is: Conversion Labs, Inc. located at
800 Third Avenue, Suite 2800, New York, NY 10022, United States.

 

ARTICLE VI. MANAGEMENT

 

6.1 Management by Manager. The management of the Company shall be vested in the
Member-Manager.

 

3

 

 

6.2. Authority to Bind Company. The Member-Manager shall have the authority to
bind the Company with respect to any transaction entered into between the
Company and any third party.

 

6.3. Liability of Member-Manager. The Member-Manager shall not be liable as a
member or manager for the liabilities of the Company. The failure of the Company
to observe any formalities or requirements relating to the exercise of its
powers or management of its business or affairs under this Agreement or the Act
shall not be grounds for imposing personal liability on the Member-Manager for
liabilities of the Company.

 

6.4. Indemnification.

 

(a) Third Party Actions. The Company shall indemnify the Member-Manager, and
each of its directors, members, managers, employees and agents, where it is or
was a party, or is threatened to be made a party, to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, including all appeals, by reason of the fact that the
Member-Manager is or was a director, member, manager, or employee of the
Company, or is or was serving at the request of the Company as a director,
trustee, officer or employee of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, against any and all
expenses (including reasonable attorneys’ fees), judgments, decrees, fines,
penalties and amounts paid in settlement, which were actually and reasonably
incurred by the Member-Manager and/or its members, managers, employees and
agents, in connection with such action, suit or proceeding, if it acted in good
faith and in a manner which it reasonably believed to be in, or at least not
opposed to, the best interests of the Company, and, with respect to any criminal
action or proceeding, it had no reasonable cause to believe its conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or plea of nolo contendere or its equivalent shall not,
of itself, create a presumption that the Member-Manager did not act in good
faith and in a manner which the Member-Manager reasonably believed to be in, or
at least not opposed to, the best interests of the Company.

 

(b) Derivative Actions. The Company shall indemnify the Member-Manager, and each
of its directors, members, managers, employees and agents, where it is or was a
party, or is threatened to be made a party, to any threatened, pending or
completed action or suit, including all appeals, by or on behalf of the Company
in order to procure a judgment in its favor by reason of the fact that it is or
was a director, member or manager of the Company, against any and all expenses
(including reasonable attorneys’ fees) which were actually and reasonably
incurred by it in connection with the defense or settlement of such action or
suit, so long as the Member-Manager acted in good faith and in a manner which it
reasonably believed to be in, or at least not opposed to, the best interests of
the Company; except that no indemnification shall be made with respect to any
claim, issue or matter as to which the Member-Manager shall have been finally
adjudged to be liable for gross negligence or misconduct in the performance of
its duty to the Company unless, and only to the extent that, the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability and in view of all the circumstances of the case,
the Member-Manager is fairly and reasonably entitled to indemnification for such
expenses as the court shall deem proper.

 

4

 

 

(c) Rights after a Successful Defense. To the extent that the Member-Manager
and/or its members, managers, employees and agents have been successful on the
merits or otherwise in defense of any action, suit or proceeding referred to in
subsections (a) and (b) above, or in defense of any claim, issue or matter
therein, it shall be indemnified against expenses (including reasonable
attorneys’ fees) actually and reasonably incurred by it in connection therewith.

 

(d) Other Determination of Rights. Except in a situation governed by subsection
(c) above, any indemnification under subsection (a) or (b) above (unless ordered
by a court) shall be made by the Company only as authorized in a specific case
upon a determination that indemnification of the Member-Manager and/or its
members, managers, employees and agents, is proper under the circumstances
because it has met the applicable standard of conduct set forth in subsection
(a) or (b). Such determination shall be confirmed by legal counsel (compensated
by the Company) in a written opinion.

 

(e) Advances of Expenses. Expenses of the Member-Manager and/or its members,
managers, employees and agents hereunder, which were incurred in defending
against a civil, criminal, administrative or investigative action, suit or
proceeding (including all appeals), or threat thereof, may be paid by the
Company in advance of the final disposition of such action, suit or proceeding,
if authorized by the Member-Manager following receipt of a written promise by or
on behalf of the Member-Manager to repay such amount unless it shall ultimately
be determined that it is entitled to be indemnified by the Company.

 

(f) Nonexclusiveness. The indemnification provided in this Section 6.4 shall not
be deemed exclusive of any other rights to which those seeking indemnification
may be entitled as a matter of law.

 

(g) Purchase of Insurance. The Company may purchase and maintain insurance on
behalf of the Member-Manager, and its members, managers, employees and agents,
against any liability asserted against it and incurred by it in any such
capacity, or arising out of its status as such, whether or not the Company would
have the power to indemnify the Member-Manager, and such other Persons, against
such liability under the provisions of this Section 6.4 or of the laws of the
Puerto Rico.

 

5

 

 

6.5 Conflicts of Interest.

 

(a) The Member-Manager, and its directors, members, managers, employees and
agents, shall be entitled to enter into transactions that may be considered to
be competitive with, or a business opportunity that may be beneficial to, the
Company, it being expressly understood that the Member-Manager, and its
directors, members, managers, employees and agents, may enter into transactions
that are similar to the transactions into which the Company may enter.

 

(b) The Member-Manager does not violate a duty or obligation to the Company
merely because the Member-Manager’s conduct furthers the Member-Manager’s own
interest. The Member-Manager may lend money to and transact other business with
the Company. The rights and obligations of the Member-Manager, in the event that
it lends money to or transacts business with the Company are the same as those
of a Person who is not a member or manager, subject to other applicable law. No
transaction with the Company shall be voidable solely because the Member-Manager
has a direct or indirect interest in the transaction if the transaction is fair
to the Company.

 

6.6 Compensation of Member-Manager. The Member-Manager shall be reimbursed for
all reasonable expenses incurred on behalf of the Company and shall be entitled
to reasonable compensation, in an amount to be determined from time to time by
the Member-Manager.

 

6.7 Standard of Care of Member. The Member-Manager’s duty of care in the
discharge of the Member-Manager’s duties to the Company is limited to refraining
from engaging in grossly negligent or reckless conduct, intentional misconduct
or a knowing violation of law. In discharging its duties, the Member-Manager
shall be fully protected in relying in good faith upon the records required to
be maintained under Article IV and upon such information, opinions, reports or
statements by any of its agents, or by any other Person, as to matters the
Member-Manager reasonably believes are within such other Person’s professional
or expert competence and who has been selected with reasonable care by or on
behalf of the Company, including information, opinions, reports or statements as
to the value and amount of the assets, liabilities, profits or losses of the
Company or any other facts pertinent to the existence and amount of assets from
which distributions to the Member might properly be paid.

 

ARTICLE VII. CONTRIBUTIONS

 

7.1 Capital Contributions. The Member has made Capital Contributions to the
capital of the Company. No interest shall accrue on the Capital Contributions.

 

7.2 Additional Contributions or Loans. The Member-Manager acknowledges that the
income produced by the Company may be insufficient to pay all of the costs of
operating the Company. If, as determined by the Member-Manager, additional funds
are required to pay the costs of operating the Company, such additional funds
may be raised through the Contributions of Additional Members, through debt
financing, through additional contributions by the Member-Manager or as
otherwise determined, at the sole discretion of the Member-Manager. Any
additional Contributions by the Member-Manager shall be treated as additional
Capital Contributions or loans, as determined by the Member-Manager.

 

6

 

 

ARTICLE VIII. DISTRIBUTIONS

 

Except as provided by the provisions of the Act, the Company shall make
distributions as determined by the Member-Manager.

 

ARTICLE IX. TAXES

 

9.1 Elections. The Member-Manager may make any tax elections for the Company
allowed under the Internal Revenue Code of 1986 as amended from time to time or
the tax laws of any state or other jurisdiction having Taxing Jurisdiction over
the Company.

 

9.2 Taxes of Taxing Jurisdictions. To the extent that the laws of any Taxing
Jurisdiction requires, the Member-Manager will prepare, execute and submit an
agreement indicating that the Member-Manager will make timely income tax
payments to the Taxing Jurisdiction and that the Member-Manager accepts personal
jurisdiction of the Taxing Jurisdiction with regard to the collection of income
taxes attributable to the Member-Manager’s income and interest, and penalties
assessed on such income, if such agreement is required by the Taxing
Jurisdiction. If the Member-Manager fails to provide such agreement, the Company
may withhold and pay over to such Taxing Jurisdiction the amount of tax, penalty
and interest determined under the laws of the Taxing Jurisdiction with respect
to such income. Any such payments with respect to the income of the
Member-Manager shall be treated as a distribution for purposes of Article VIII.

 

9.3 Method of Accounting. The records of the Company shall be maintained
pursuant method of accounting determined by the Member-Manager in its sole
discretion.

 

ARTICLE X. DISPOSITION OF MEMBERSHIP INTEREST AND ADMISSION OF ADDITIONAL
MEMBERS

 

10.1 Disposition. Upon the Disposition of the Member-Manager’s Membership
Interest, the transferee shall be Admitted without further action. Upon the
transfer of the Member-Manager’s entire Membership Interest (other than a
temporary transfer or transfer as a pledge or security interest) the
Member-Manager shall cease to be a member and manager and shall have no further
rights or obligations under this Agreement, except that the Member-Manager shall
have the right to such information as may be necessary for the computation of
the Member-Manager’s tax liability.

 

10.2 Admission of Additional Members. The Member-Manager may admit Additional
Members and determine the Capital Contributions of such Additional Members,
provided that the Member-Manager and the Additional Members shall enter into a
new limited liability company agreement (the “New Limited Liability Company
Agreement”) on terms and conditions mutually agreeable to the Member-Manager and
the Additional Members.

 

ARTICLE XI. DISSOLUTION AND WINDING UP

 

11.1 Dissolution. The Company may be dissolved and its affairs wound up, upon
the election of the Member-Manager. The Company shall also be dissolved as may
otherwise be required under the Act.

 

7

 

 

11.2 Effect of Dissolution. Upon dissolution, the Company shall cease carrying
on business as then presently carried on, and shall thereafter wind up its
business. The existence of the Company shall continue until the winding up of
its affairs has been completed and the Certificate of Dissolution has been filed
with the Department of State.

 

11.3. Distribution of Assets on Dissolution. Upon the winding up of the Company,
the Member-Manager shall liquidate Company Property if necessary or desirable,
and shall cause the Company Property to be distributed:

 

(a) To creditors, including the Member-Manager if it is a creditor, to the
extent permitted by law, in satisfaction of the Company’s liabilities;

 

(b) To the Member-Manager. Such distributions shall be in cash, Property other
than cash, or partly in both, as determined by the Member-Manager.

 

11.4 Winding Up. The winding up of the Company shall be completed when all
debts, liabilities and obligations of the Company have been paid and discharged
or reasonably adequate provision therefor has been made, and all of the
remaining Company Property has been distributed to the Member-Manager.

 

ARTICLE XII. AMENDMENT

 

This Agreement may be amended or modified from time to time only by a written
instrument adopted by the Member-Manager and the Company and executed by the
Member-Manager and the Company.

 

ARTICLE XIII. MISCELLANEOUS PROVISIONS

 

13.1 Entire Agreement. This Agreement represents the entire agreement between
the Member-Manager and the Company.

 

13.2 Rights of Creditors and Third Parties under the Limited Liability Company
Agreement. This Agreement is entered into between the Company and the
Member-Manager for the exclusive benefit of the Company, its Member-Manager and
their successors and assignees. This Agreement is expressly not intended for the
benefit of any creditor of the Company or any other Person. Except and only to
the extent provided by applicable statute, no such creditor or third party shall
have any rights under this Agreement or any agreement between the Company and
the Member-Manager with respect to any Capital Contribution or otherwise.

 

13.3 Limited Liability Company Agreement; Effect of Inconsistencies with Act. It
is the express intention of the parties hereto that this Agreement shall govern,
unless inconsistent with, or different than, the provisions of the Act or any
other law or rule. To the extent any provision of this Agreement is prohibited
or ineffective under the Act, this Agreement shall be considered amended to the
extent necessary to make this Agreement effective under the Act. In the event
the Act is subsequently amended or interpreted in such a way to make any
provision of this Agreement, that was formerly invalid, valid, such provision
shall be considered to be valid from the effective date of such interpretation
or amendment. The Member-Manager shall be entitled to rely on the provisions of
this Agreement, and shall be not liable to the Company for any action, or any
refusal to act, taken in good faith reliance on the terms of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

IN WITNESS WHEREOF, we have hereunto set our hands and seals on the date set
forth below.

 

  MEMBER-MANAGER        CONVERSION LABS, INC.         By:

/s/ Juan Manuel Piñeiro Dagnery

  Name: Juan Manuel Piñeiro Dagnery   Title: Chief Financial Officer        
COMPANY       CONVERSION LABS PR LLC         By: /s/ Juan Manuel Piñeiro Dagnery
  Name: Juan Manuel Piñeiro Dagnery   Title: Chief Financial Officer

 

 

9



 



 